DETAILED ACTION
Claims 1 – 10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2020 and 6/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further with claim 5, there are multiple instances of conflicting terminology that must be addresses.  In the limitation beginning with “step S3” there is reference to “a calculation element”, and in the limitation beginning with “step S4” there is reference to “a data calculation element”.   It is unclear if these terms refer to the same calculation element.  In the limitation beginning with “step S5” there is mention of “an output feature map” as well as “a feature map”.  It is unclear if these terms refer to the same feature map.  In the limitation beginning with “step S5” there is reference to “one channel” and later there is a reference to “a channel”.  It is unclear if these terms refer to the same channel.  The limitation starting with “step S6” refers to “all channels”, however the claim previously only referred to “one channel” and “a channel”; further this limitation refers to “a convolutional operation of multi-channel data and a convolution sum is completed”.  It is unclear what the difference between “a convolutional operation”, “a convolution sum” and “a convolutional calculation” is, “a convolutional calculation” being previously mentioned in the limitation starting with “step S5”.
Claim 9 has the same “step S1” – “step S6” limitations as claim 5, and is rejected for the same reasons set forth in the previous paragraph with respect to claim 5.  Claims 6-8 depending from claim 5 and claim 10 depending from claim 9 are also rejected as they fail to clarify the issues with claims 5 and 9 set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “a computer-readable medium”.  The specification does not limit the term to a non-transitory medium.  The broadest reasonable interpretation of a computer readable medium includes non-statutory media, such as propagated signals or waveforms which do not fall into one of the four statutory categories of invention.  The examiner recommends amending the claims so they are directed towards “a non-transitory computer readable medium”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2018/0046903, hereinafter referred to as Yao) in view of Lee et al (US 2017/0205863, hereinafter referred to as Lee).


As per claim 1: 
Yao discloses a convolutional neural network hardware acceleration device, comprising an instruction processing element, a hardware acceleration component, and an external data memory element, wherein the instruction processing element is configured to control the hardware acceleration component to perform operations(Yao: Paragraph [0173] figure 8a, processor 8110 controls programmable logic 8200 by configuring DMAs); the hardware acceleration component comprises an input buffer element, an output buffer element, and a data calculation element (Yao: Figure 8b , input and output buffer, calculation element 8215); the input buffer element is configured to perform a memory access operation controlled by the instruction processing element to store data read from the external data memory element (Yao: Paragraph [0168] and [0170] input buffer); the data calculation element is configured to perform an operational execution operation controlled by the instruction processing element to process a data calculation of an inference part of a convolutional neural network, and control a data calculation process and a data flow direction according to calculation instructions (Yao: Paragraph [0185] –[0186] and figure 8b, processing element 8215); the output buffer element is configured to perform a memory access operation controlled by the instruction processing element to store a calculation result which is to be written into the external data memory element and is output by the data calculation element(Yao: Paragraph [0149], [0168] output buffer storing calculation result to be written to external memory); and the external data memory element is configured to store the calculation result output by the output buffer element and transmit the data to the input buffer element (Yao: Paragraph [0149]).
Yao does not specifically disclose that the instruction processing element is configured to decode instructions.

It would have been obvious to one of ordinary skill in the art at the time of filing that the CPU would necessarily be able to decode instructions as taught by Lee so that the operations needed to be performed by the instruction can be passed along for processing (Lee; Paragraph [0059]).

As per claim 2:
Yao does not specifically teach the instruction processing element comprises: an instruction queue component, configured to store the instructions; an instruction fetch component, configured to sequentially fetch the instructions in the instruction queue component; a decoding component, configured to decode the instructions fetched from the 3PN134066instruction fetch component; an instruction sequence component, configured to buffer the instructions decoded by the decoding component; and an execution component, configured to execute the decoded instructions buffered by the instruction sequence component to control the hardware acceleration component to perform corresponding operations.
However Lee teaches the instruction processing element comprises: an instruction queue component, configured to store the instructions(Lee: paragraph [0051] and [0057], threads 401 get stored in architectural registers); an instruction fetch component, configured to sequentially fetch the instructions in the instruction queue component (Lee: paragraph [0059], fetch unit); a decoding component, configured to decode the instructions fetched from the 3PN134066instruction fetch component (Lee: paragraph [0059] decoder 425); an instruction sequence component, configured to buffer the instructions decoded by the decoding component (Lee: paragraph [0060] – [0061], rename allocator 430 and scheduler 440 each function to sequence instructions); and an execution component, configured to 
It would have been obvious to one of ordinary skill in the art at the time of filing that the CPU of Yao would obviously contain the components of Lee as these components are well known and essential for the storing, decoding, sequencing and execution of instructions in processors (Lee: [0060] – [0061]).

As per claim 3:
Yao discloses the data calculation element comprises at least one calculation element, and each calculation element is configured to select calculation operations containing at least one of multiply-accumulation, addition, subtraction, multiplication, and division according to an instruction decoding result (Yao: Paragraph [0185] and [0186], multiplication and addition operations).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination do not appear to teach the claimed limitations of a calculation element comprises a multiplier or multiply accumulator, an adder, a subtractor, a divider, a comparator, and an output data selection element, wherein the multiplier or multiply accumulator is configured to implement a multiply-accumulate or multiply operation, and the multiplier or multiply-accumulator comprises a temporary storage register for storing a temporary value after the multiply-accumulate or multiply operation; the adder is configured to implement an addition operation, and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181